NELSON, Circuit Justice.
1. Several of the objections taken by the counsel for the defendant to the motion for an injunction have been before us heretofore and been considered and disposed of — such as the novelty of the invention; whether Woodworth was the first and original inventor; the surrender *318of the patent. and its re-issue with an amended specification on the 8th of .Tuly, 1843; and whether the amended specification embraces a different invention or discovery from that attempted to be described in the first patent. We have since seen no grounds for revising the conclusions at which we then arrived; and subsequent examinations have but confirmed them.
2. The question whether an assignee under the first term of the patent, or one under the second term as granted by the commissioner of patents under the ISth section of the patent act of July 4, 1S30 (5 Stat. 124), is entitled to the enjoyment of a like interest under the act of February 2G, 1845, entitled “An act to extend a patent heretofore granted to William Woodworth” (G Stat. 986), or to continue in the use of a .machine or machines lawfully constructed under the first or second term in pursuance of an interest acquired under either, and existing and in use at the termination of the second term,, we regard as conclusively settled by the ease of Wilson v. Rousseau, 4 How. [45 U. S.] 646. The decision of that case proceeds upon the ground, that but for the proviso in favor of assignees in the ISth section, their rights acquired under the first term would have expired with its termination, and the exclusive right to the use and enjoyment of the invention during the second term would have become vested in the patentee. Whatever was saved to assignees, was saved by the proviso and by that alone. If the extension for the second term had been absolute, that is, if there had been no reservation in the general act of 183G, in 'favor of assignees, as there is not in the special act of 1845, the court would not have entertained a doubt that the exclusive right to the invention during the second term would have been vested in the administrator. The whole argument in favor of the right of the assignee to continue to use machines existing and in use at the expiration of the first term rested upon the proviso to the ISth section, and could have been maintained upon no other ground. There is no proviso or reservation in the act of 1845, and, consequently, the principles of the case referred to are decisive against the claim of the assignee here.
3. As to the allegation that the act of 1845, extending the patent, was procured by fraud and misrepresentation, we must, so long as it is permitted to exist in the statute book, regard it as the law of the land governing the rights of the parties, so far as it applies. Tile appropriate remedy, if the supposed allegation be true, is a repeal of the statute. So far, at least, as this preliminary motion is concerned, we shall regard the law as conclusive evidence of the extension of the term for the period mentioned. Injunction gram-ed.
[For other eases involving this patent, see note to Bicknell v. Todd, Case No. 1,389.]